MANDATE


                                 Court of gppeate
                            Jfirsft 2Bt*trtct of flDexa*
                                  NO. 01-12-00725-CR


                       CHIKEVIA RENA ROBERTS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

    Appeal from the 337th District Court of Harris County. (Tr. Ct. No. 1305927).


TO THE 337TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 6, 2012. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court's judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court's judgment.


                    The Court orders that this decision be certified below
             for observance.


             Judgment rendered March 11,2014.


             Per curiam opinion delivered by panel consisting of Justices
              Keyes, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 21, 2014
                                                   (2h*ty~\&+
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT




                   *i
                                     MANDATE


                                 Court of gjjpeate
                            jftrsaft SBtsstrttt of Cexa*
                                  NO. 01-12-00724-CR*


                       CHIKEVIA RENA ROBERTS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

    Appeal from the 337th District Court of Harris County. (Tr. Ct. No. 1305843).


TO THE 337TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 6, 2012. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court's judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court's judgment.


                    The Court orders that this decision be certified below
             for observance.


             Judgment rendered March 11, 2014.

             Per curiam opinion delivered by panel consisting of Justices
              Keyes, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 21, 2014
                                                   C2m^4^
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT




                   • 5
                                     MANDATE


                                 Court of gppeate
                            Jftrtft Mistttitt of tEexaa
                                  NO. 01-12-00723-CR


                       CHIKEVIA RENA ROBERTS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

    Appeal from the 337th District Court of Harris County. (Tr. Ct. No. 1305295).


TO THE 337TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 6, 2012. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court's judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court's judgment.


                    The Court orders that this decision be certified below
             for observance.


             Judgment rendered March 11, 2014.



             Per curiam opinion delivered by panel consisting of Justices
              Keyes, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 21, 2014
                                                      C2tM^4^
Date                                       -.:•-..,   CHRISTOPHER A. PRINE
                                                      CLERK OF THE COURT
    Court of Appeals, First District                          OFFJdl^BUSjNESS                                             U.S.POSTAGE » PITNEY BOWES
        301 Fannin Street
    Houston, Texas 77002-2066
                                                              STATE'^t^AS
                                                              PErMlfVFOR                                               j ^™2 $000.48°
                                                              PRIVATE USE                                              5:. 0001372104 NOV 21 2014



                                  ,-x.V A

                        ^y^
                                                    CASE NO. 01-12-00723-CR
                                                    CHIKEVIA RENA ROBERTS
                                                    5301 NORTH SAN HOUSTON PARKWAY, #802
                                                    HOU c ^
                                                               MIKXE.                    -7'73:   . -5.E   ;1J0:9 '•      gtS,ei:/';8.:
\                                                                                   E':H i U k H      i;0   SS'ND'tR



                                                               :3-C:    7.^^!0;2/2:0"iS.S;9''9               *293'3-' B3D71-2 1- 42:
                                            7 t:$&?a&%3bz£:            i.iri.t-ii Jinn
                                                                                         iiilllhiv!i:i^i''«^'l:lMniH;iM;!i!^i,^^i